Citation Nr: 1727202	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  14-23 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss for the period prior to September 30, 2016, and a rating in excess of 60 percent thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1945 to February 1948.

This matter comes before the board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In September 2016, the Board remanded this matter for additional development.  

A November 2016 rating decision increased the rating to 60 percent for bilateral hearing loss, effective September 30, 2016.  Despite the assignment of an increased rating, because higher ratings are available before and after September 30, 2016, and the Veteran is presumed to seek the maximum available benefit, the claim for a higher initial rating for bilateral hearing loss remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1.  For the period prior to September 30, 2016, the Veteran's bilateral hearing loss disability has been manifested by hearing impairment no worse than 


2.  For the period beginning on September 30, 2016, the Veteran's bilateral hearing loss disability has been manifested by hearing impairment no worse than


As of September 2016 the Veteran's service connected bilateral hearing loss was manifested by no more than a Level IX for the right ear, and no more than Level IX for the left ear on Table VI.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 0 percent prior to September 30, 2016, and in excess of 60 percent as of September 30, 2016, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.383, 3.385, 4.85, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a June 2011 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent November 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4  (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7  (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence. Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another provided that VA offers an adequate basis for doing so. Owens v. Brown, 7 Vet. App. 429 (1995). 

The Veteran contends that his hearing loss is of such severity to warrant a compensable disability rating for the period prior to September 30, 2016, and a disability rating in excess of 60 percent as of September 30, 2016.  In a June 2011 statement, the Veteran reported that his hearing loss was so bad, that he could not even hear the water running in the shower.  

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluations.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second. To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86  (2016).  When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2016).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2016).

As noted above, under VA rating criteria, an adequate evaluation of impairment of hearing acuity rests upon the results of controlled speech discrimination tests, together with tests of the average hearing threshold levels at certain specified frequencies.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  38 C.F.R. § 4.85 (a) (2016).  Numeric designations of Levels I through XI are assigned by application of Table VI, in which the percentage of discrimination is intersected with the pure tone decibel loss.  38 C.F.R. § 4.85, Table VI (2016).  The results are then applied to Table VII, for a percentage rating.  Pure tone threshold average, as used in Tables VI and VIA, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases, including those in 38 C.F.R. § 4.86, to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA. 38 C.F.R. § 4.85 (d) (2016). 

Where pure tone thresholds are 55 decibels or more at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz, either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86 (a) (2016).  When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86 (b) (2016).

If impaired hearing is service-connected in only one ear, the rating is determined by designating I as the level of hearing in the ear in which any hearing impairment is not service-connected.  38 C.F.R. § 4.85 (f) (2016).  However, with certain levels of hearing impairment, VA regulations provide for hearing impairment in one service-connected ear and one nonservice-connected ear to be compensated as though both disabilities were service-connected.  38 C.F.R. § 3.383 (a)(3) (2016).  That is done if the service-connected hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more, and hearing impairment in the non-service-connected ear is manifested by an auditory threshold of 40 decibels or greater at the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, auditory thresholds of 26 decibels or greater for at least three of those frequencies, or a speech recognition score less than 94 percent.  38 C.F.R. §§ 3.383 (a), 3.385 (2016).

The present claim for an increased rating arises from service connection for bilateral hearing loss, effective May 12, 2011, that was originally granted in a November 2012 rating decision.

At a October 2012 VA audiology examination, the Veteran exhibited audiometric findings as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
51
40
50
55
60
LEFT
51
40
50
55
60

Speech audiometry testing using a Maryland CNC word list found speech recognition ability of 88 percent in the right ear, and 88 percent in the left ear.  The examiner opined that the Veteran had severe sensorineural hearing loss in the right and left ear.  

Applying the method for evaluating hearing loss to the results of the Veteran's audiology evaluation, the October 2012 audiometric evaluation found Level II hearing acuity in the right ear and in the left ear using Table II.  Application of those findings to Table VII corresponds to a 0 percent rating under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2016).

The Veteran subsequently submitted an October 2013 audiological examination , however, the records did not contain all audiometric date required for evaluating hearing loss per VA criteria.

At a September 2016 VA audiology examination, the Veteran exhibited audiometric findings as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
94
80
90
100
105+
LEFT
	96
85
95
100
105+

Speech audiometry testing using a Maryland CNC word list found speech recognition ability of 68 percent in the right ear, and 52 percent in the left ear.  The examiner opined that the Veteran had severe sensorineural hearing loss in the right and left ear.  

Applying the method for evaluating hearing loss to the results of the Veteran's audiology evaluation, the September 2016 audiometric evaluation found Level VII hearing acuity in the right ear and Level VIII hearing acuity in the left ear using Table II.  Application of those findings to Table VII corresponds to a 40 percent rating under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2016).

However, the Board notes that all frequencies tested were over 55 for the right ear.  As such, the Veteran's bilateral hearing loss satisfies the "exceptional pattern defined in 38 C.F.R. § 4.86. Therefore, either Table VI or VIA can be used, whichever results in the higher Roman Numeral for the right ear.  38 C.F.R. § 4.86 (a) (2016).  Applying Table VIA for an average loss of 94 and 96, shows level IX impairment, which is more beneficial to the Veteran.  Applying those findings to Table VII of the Rating Schedule results in a 60 percent rating for bilateral hearing loss.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report because of the potential application of 38 C.F.R. § 3.321 (b) in considering whether referral for an extra-schedular rating is warranted.  Unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321 (b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The September 2016 VA examiner specifically set forth the functional effects of the Veteran's hearing disability, including a finding that the Veteran's bilateral hearing loss impacted ordinary conditions of daily living.  Specifically, when the Veteran does not wear his hearing aids, he has frequent difficulty understanding speech in conversations and on television.  The Board finds that the record contains the type of evidence regarding functional impact required.

The Board has considered the Veteran's statements in his June 2014 substantive appeal that if he is in the shower without his hearing aids, he cannot hear the water running.  A Veteran is competent to describe symptoms of which he has first-hand knowledge.  Charles v. Principi, 16 Vet. App. 370 (2002); Washington v. Nicholson, 19 Vet. App. 362 (2005).  As the Board finds that hearing loss and its symptomatology are something that the Veteran, as a layperson, is competent to describe, his statements regarding the effects he has experienced due to hearing loss carry probative weight.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Falzone v. Brown, 8 Vet. App. 398 (1995).

However, the Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104 (c) (West 2014).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  The Board does not discount the difficulties that the Veteran experiences as a result of his service-connected bilateral ear hearing loss.  However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric evaluations.  The Board has no discretion in the matter [Lendenmann v. Principi, 3 Vet. App. 345 (1992)] and is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C.A. §  1155 (West 2014); 38 C.F.R. § 4.1 (2016).


The Veteran's hearing loss symptoms and manifestations are fully contemplated by the rating criteria of DC 6100.  In this case, the Veteran's hearing loss symptoms and manifestations of difficulty having conversations and having to wear hearing aids are neither unusual nor exceptional.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").

Accordingly, based on the Veteran's audiological examinations, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to an initial rating for bilateral hearing loss in excess of 0 percent prior to September 30, 2016, and 60 percent as of September 30, 2016.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss for the period  prior to September 30, 2016, and in excess of 60 percent as of September 30, 2016, is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


